UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2007 FAMILY HEALTHCARE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-28881 88-0403762 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) FAMILY HEALTHCARE SOLUTIONS, INC. (Address of principal executive offices) 598 Broadway, 3rd Floor, New York, NY 10012 (Address of principal agent offices) (Zip Code) Registrant’s telephone number, including area code: (646) 839-5500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 3.02Unregistered Sale of Equity Securities On July 16, 2007 Family Healthcare Solutions, Inc. (“FHCS”) executed a subscription agreement with Stanley Merdinger (“Merdinger”) pursuant to which Merdinger purchased 166,667 shares of FHCS common stock at thirty cents ($0.30) per share for an aggregate purchase price of fifty thousand and 10/000 dollars ($50,000.10). As a separate transaction, on July 19, 2007 FHCS executed a subscription agreement with Eugene Khavinson (“Khavinson”) pursuant to which Khavinson purchased 333,333 shares of FHCS common stock at thirty cents ($0.30) per share for an aggregate purchase price of ninety-nine thousand nine hundred ninety-nine and 90/100 dollars ($99,999.90). The shares of FHCS common stock issued to both Merdinger and Khavinson are currently not registered with the Securities and Exchange Commission, but FHCS contemplates that a registration statement will be filed in the near future. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, Merdinger and Khavinson had the necessary investment intent as required by Section 4(2) since they agreed to and received share certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act of 1933 for this transaction. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FAMILY HEALTHCARE SOLUTIONS, INC. Date: July 23, 2007 By: /s/ Aleksandr Shvarts Name: Aleksandr Shvarts Title: Chief Executive Officer
